Here, the evidence presented by the People before the Grand Jury established that on March 18, 1991, the 16-year old complainant was beaten and sexually assaulted on Fellows Avenue in the City of Syracuse. She was taken to a nearby hospital for treatment. As a result of the incident, she sus*1072tamed a broken nose, two black eyes and various scratch, bite and strangulation marks. The following day, defendant made admissions regarding the incident to one Arthur Daley and, thereafter, to police investigators. Defendant’s admissions were sufficiently corroborated by the testimony of complainant and other witnesses (see, CPL 60.50; People v Groff, supra, at 107; People v Booden, 69 NY2d 185, 187; People v Daniels, 37 NY2d 624, 629). Accordingly, the evidence before the Grand Jury established a prima facie case that there was reasonable cause to believe that defendant committed the offenses charged. (Appeal from Order of Supreme Court, Onondaga County, Gorman, J. — Dismiss Indictment.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.